At the July Term 1943, of the above court, this appellant was indicted for the offense of robbery. Specifically, that he feloniously took six dollars, of lawful coin, etc., the personal property of Ernest Hyde, from his person and against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same, etc.
The case was tried on December 8, 1943, upon his plea of not guilty. The trial resulted in his conviction for robbery as charged and the jury fixed his punishment at imprisonment for fifteen years. Judgment of conviction was duly pronounced and entered accordingly, from which this appeal was taken.
There appears in this record a number of written charges refused to defendant. The proceedings throughout appear regular. However, there is no bill of exceptions. The action of the court in refusing said charges therefore cannot be considered.
No error appearing, the judgment of conviction from which this appeal was taken is due to be affirmed. It is so ordered.
Affirmed.